Citation Nr: 0203490	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  96-32 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
urinary tract disorder.

2.  Entitlement to a disability rating in excess of 
10 percent for urticaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from November 1955 to November 
1975.  These matters come to the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in which the 
RO denied entitlement to a disability rating in excess of 
10 percent for urticaria.  In an April 1996 rating decision 
the RO determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for a urinary tract disorder.  The veteran 
perfected an appeal of those decisions.

In a May 1976 rating decision the RO denied entitlement to 
service connection for a urinary infection.  The veteran was 
notified of that decision and did not appeal, and the May 
1976 decision is final.  38 U.S.C. § 4005(c) (1970); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1975).  In a May 1991 
rating decision the RO denied service connection for a kidney 
infection and a prostate condition.  The veteran was not, 
however, notified of the May 1991 decision, and that decision 
has no preclusive effect on his current claim for service 
connection.  38 U.S.C.A. § 5104 (West 1991 and Supp. 2001); 
Best v. Brown, 10 Vet. App. 322 (1997); 38 C.F.R. § 3.103(a).

The veteran again claimed entitlement to service connection 
for a urinary tract disorder, and in the April 1996 rating 
decision here on appeal the RO determined that new and 
material evidence had not been submitted to reopen the claim.  
Without making a specific finding that new and material 
evidence had been submitted, in the supplemental statements 
of the case issued in December 2000, February 2001, and 
December 2001 the RO denied entitlement to service connection 
for a urinary tract infection based on the substantive merits 
of the claim.

Regardless of the RO's disposition of the veteran's claim, 
the Board is precluded from considering the substantive 
merits of the claim for service connection in the absence of 
a Board finding that new and material evidence has been 
submitted.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001).  The Board finds, therefore, that the proper 
issues on appeal are as shown on the title page.

The veteran indicated in a March 2001 substantive appeal that 
he was seeking an increased rating for his service-connected 
otitis externa.  In a May 2001 hearing his representative 
raised the issue of the veteran's entitlement to service 
connection for cancer of the prostate, based on his exposure 
to Agent Orange while serving in Vietnam.  These issues have 
not been considered by the RO, and are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, obtained all relevant evidence 
designated by the veteran, and provided him VA medical 
examinations in order to assist him in substantiating his 
claims for VA compensation benefits.

2.  The RO denied entitlement to service connection for a 
urinary infection in May 1976, and that decision became final 
in the absence of an appeal.

3.  The evidence submitted subsequent to the May 1976 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether the veteran has a 
urinary tract disorder that is related to an in-service 
disease or injury, and it must be considered in order to 
fairly decide the merits of the claim.

4.  A chronic disorder of the urinary tract was not shown 
during service, and the urinary tract infection that was 
initially diagnosed in February 1985 is not shown to be 
related to an in-service disease or injury.

5.  Urticaria is manifested by constant itching.


CONCLUSIONS OF LAW

1.  The May 1976 rating decision in which the RO denied 
entitlement to service connection for a urinary tract 
disorder is final, new and material evidence has been 
submitted, and the claim is reopened.  38 U.S.C. § 4005(c) 
(1970), 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1975), 38 C.F.R. § 3.156 (2001).

2.  A chronic urinary tract disorder was not incurred in or 
aggravated by active service, nor can calculi of the kidneys 
or bladder or nephritis be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 1991 
and Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

3.  The criteria for a 30 percent disability rating for 
urticaria are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.3, 4.20, 4.118, Diagnostic 
Code 7806 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records indicate that he was 
treated for gonorrhea in June 1965, which a September 1968 
periodic examination showed to have resolved without any 
residuals.  He was treated for a lesion on the penis in July 
1970, but the outcome of diagnostic testing was not 
documented.  A periodic examination in October 1970 again 
revealed no residuals of the gonorrhea that was treated in 
1965.

The veteran was treated for an acute urinary tract infection, 
with the symptoms of bilateral flank pain, increased 
temperature, and urinary frequency, in September 1973.  He 
then reported having a history of urinary tract infections.  
He was treated with medication for approximately 10 days, and 
a periodic examination later in September 1973 revealed that 
he had completely recovered from the urinary tract infection.  
The reports of a periodic examination in September 1974 and 
the veteran's separation examination in July 1975 disclose 
that there were no residuals from the September 1973 
infection.  The service medical records show no further 
complaints or clinical findings related to a urinary tract 
disorder.

The veteran was found to have acute urticaria in December 
1974.  The treating physician then indicated that the 
etiology for urticaria could be food, drugs, or atopic, which 
he found to be not significant in the veteran's case, or an 
infection, and noted that the veteran had a history of 
recurrent urinary tract infections.  The veteran continued to 
receive treatment for urticaria, or hives, of unknown 
etiology through March 1975.  In January 1975 the physician 
found no evidence of an infection, and noted that the veteran 
had experienced increased stress following his most recent 
change of station.

The veteran was hospitalized for an allergy evaluation in 
March 1975, which resulted in the conclusion that the chronic 
urticaria was idiopathic, but could be due to infectious 
rhinitis.  He was treated with antibiotics, which did not 
prevent the urticaria from recurring.  During his July 1975 
separation examination he reported having recurrences at 
least once a month, but the etiology for the disorder was not 
determined.  He was asymptomatic at the time of the 
examination.

The RO provided the veteran a VA medical examination in April 
1976, at which time he reported having had several episodes 
of kidney infection, the last one occurring in 1971.  He also 
reported having had several episodes of urticaria during the 
previous year.  The examination revealed no evidence of a 
urinary tract infection or urticaria.  In the May 1976 rating 
decision the RO granted service connection for chronic 
urticaria, rated as 10 percent disabling, and denied service 
connection for a urinary infection.  The 10 percent rating 
for urticaria has been in effect since the veteran's 
separation from service.

The evidence received subsequent to the May 1976 decision 
includes VA treatment records, which show that the veteran 
received treatment for anxiety neurosis and urticaria from 
May to July 1976 and from February to April 1981.  In May 
1976 his psychiatrist determined that the hives were a 
manifestation of his anxiety, and diagnosed the skin disorder 
as neurodermatitis.  An October 1976 report from his 
psychologist also indicates that the urticaria was 
psychogenic.  In a March 1979 report a consulting 
dermatologist found that the veteran's chronic urticaria, 
which was manifested by multiple erythematous, edematous 
wheals on the trunk and extremities, was psychogenic.  

The VA treatment records do not document any complaints or 
clinical findings related to a urinary tract disorder until 
February 1985, when the veteran complained of increased 
urinary frequency, burning with urination, and nocturia four 
to five times per night.  His symptoms were initially 
assessed as a possible urinary tract infection, and following 
diagnostic testing the findings were diagnosed as cystitis.  
The cystitis was shown to be resolved in March 1985.  He was 
not again treated for a urinary tract infection until October 
1988.

In May 1986 the veteran reported a two-month history of what 
the medical care provider characterized as psoriasis-type 
areas on the scalp and right leg.  The diagnoses for which he 
was receiving treatment was then revised to include 
psoriasis, in addition to chronic urticaria with angioedema.  
The diagnosis of psoriasis was confirmed by a skin biopsy in 
February 1990.  

The veteran has continued to receive ongoing treatment for 
urticaria and psoriasis from the VA medical center (MC).  In 
a March 1990 treatment record the veteran's physician stated 
that the skin symptoms he was then experiencing were due to 
psoriasis, and noted that the veteran had been granted 
service connection for urticaria.  The physician found that 
there was no relationship between urticaria and psoriasis, 
and the veteran's request for fee-basis treatment for 
psoriasis was then denied.

In conjunction with a June 1990 VA dermatology examination 
the veteran reported having had psoriasis while in service, 
although it was not documented in his service records.  He 
also reported having been given the diagnosis of urticaria in 
service.  The examiner, Walker A. Lea, Jr., M.D., stated that 
he had examined the veteran in his private practice in 1986, 
and that he then had characteristic psoriasis involving the 
elbows, knees, and torso.  Dr. Lea provided the opinion that 
the urticaria and psoriasis were not the same disorder, and 
that one did not evolve into the other.  He stated that the 
two diseases were distinct processes.

In December 1990 the veteran claimed entitlement to service 
connection for an enlarged prostate, which he contended to 
have caused a kidney infection.  He also claimed to have 
received treatment for an enlarged prostate several times 
while in service, and that he was again treated at the VAMC 
in November or December 1990.  In support of his claim he 
submitted December 1990 treatment records from Edward M. Lee, 
M.D., showing that he was treated for benign prostatic 
hypertrophy, with a history of recurrent urinary tract 
infections.

VA treatment records disclose that in November 1990 the 
veteran reported a 15-year history of a slow, dribbling 
urinary pattern and repeated urinary tract infections, having 
had four infections in the previous five years.  A urology 
evaluation then resulted in a diagnosis of benign prostatic 
hypertrophy with repeated urinary tract infections.  In 
August 1991 the veteran reported a 20-year history of urinary 
tract infections.  The urologist then referenced an 
intravenous pyelogram that showed the upper tracts of the 
urinary system to be normal.  A January 1992 treatment record 
indicates that the veteran's urologist found that his urinary 
tract infections could be secondary to psoriasis and 
urticaria.  The veteran continued to receive treatment for 
recurring prostate problems, including voiding dysfunction 
and urinary tract infections.

During a September 1991 hearing the veteran testified that he 
was then having a lot of problems with his prostate, and that 
he had had several urinary tract infections during the 
previous year.  He stated that the urinary tract infections 
coincided with the attacks of urticaria.  He testified that 
his skin disorder had been diagnosed as psoriasis while in 
service, but that the records documenting that diagnosis were 
missing from the claims file.

In a September 1992 decision the Board denied entitlement to 
service connection for psoriasis on the basis that the 
evidence did not show that the disorder was related to the 
symptoms documented during service, or to the service-
connected urticaria.

A June 1994 VA treatment record indicates that the veteran 
reported that he was still having hives and itching a great 
deal.  Examination revealed some psoriasis on the scalp and 
scattered patches over most of the body.  There was no 
evidence of urticaria.  Examination in December 1994 again 
revealed scattered patches of psoriasis over much of the 
body.  The veteran was then receiving medication for the skin 
rash.

In his March and April 1995 claims for an increased rating 
for his skin disorder the veteran stated that the skin 
disorder caused his face and neck to swell, and a rash.  The 
swelling sometimes occurred twice a month, and sometimes 
twice a week.  He also stated that he had sought emergency 
room treatment because the rash caused him to swell inside.  
In support of his claim he submitted a December 1994 
treatment summary from the Hillcrest Baptist Medical Center 
showing that he was experiencing swelling of the face, neck, 
and lips, a rash, and hives.  He was not treated for the skin 
disorder at that time, but was evaluated for chest pain.  He 
was again seen in the emergency room in January 1995 for pain 
in the epigastric area.

In his December 1995 claim for service connection for urinary 
tract infections the veteran reported having received 
treatment in service from 1965 to 1975, and from the VAMC 
following his separation from service.

VA treatment records disclose that in May 1995 the veteran's 
physician noted that he had a long history of idiopathic 
urticaria that affected his face, chest, and ability to 
breathe, for which he had sought emergency room treatment.  
An examination resulted in diagnoses of psoriasis, stable, 
and chronic urticaria.  The veteran was then given a course 
of Prednisone.

The veteran was treated for eczema in August and December 
1995.  During a February 1996 urology evaluation he reported 
having symptoms for 20 years, and recently having been 
treated two or three times a year for recurrent urinary tract 
infections.  His significant past history included chronic 
urticaria, the cause of which was not known.  Examination 
revealed some urticaria, which was not otherwise described.  
The urologist then entered a diagnostic impression of a long 
history of recurrent prostatitis, which most likely caused 
the recurrent urinary tract infections.  The urologist also 
found that low grade prostatitis was possibly the cause of 
the urticaria.  A renal ultrasound showed the kidneys to be 
normal, and an X-ray study of the kidneys, ureters, and 
bladder was normal.

Examination in March 1996 revealed a scaling rash over areas 
of the entire body, including the elbows, abdomen, and legs, 
which was assessed as eczema.  The veteran was found to have 
significant symptoms of prostatism in June 1996, including a 
voiding dysfunction.  In July 1996 he reported a recurrence 
of urticaria with the recurrence of the urinary tract 
infection, which the physician found was due to bacterial 
prostatitis.  The diagnoses for which he was receiving 
treatment then included benign prostatic hypertrophy, voiding 
dysfunction, a history of chronic bacterial prostatitis, and 
an urticarial reaction to the urinary tract infection.  

During a November 1996 dermatology evaluation the veteran 
reported having a 21-year history of psoriasis, characterized 
by typical dry plaques with silvery scales affecting the 
elbows, trunk, and legs.  The dermatologist provided a 
diagnosis of psoriasis en plaque, and renewed the veteran's 
medications.

The veteran and his spouse provided testimony before the RO 
Hearing Officer in February 1997.  He then stated that he was 
receiving treatment for urticaria, which consisted of using 
tar shampoo, a special bath, and ointment.  He described the 
urticaria as being on his hips, legs, back, under his arms, 
and all over his body.  He stated that the rash itched 
constantly, and that he awoke every morning with blood on the 
sheets due to scratching.  He also stated that he would not 
go without a shirt or wear shorts due to the disfigurement.  
When asked to describe the symptoms of urticaria he stated 
that he experienced joint pain, which his physician had 
attributed to urticaria or eczema.  He also stated that the 
urticaria caused his chest, neck, face, and lips to swell.  
He reported having been seen twice at Hillcrest the previous 
year due to manifestations of urticaria.  His symptoms were 
then attributed to gall bladder problems, but his urticaria 
symptoms did not improve after he had his gall bladder 
removed.

He testified that he had been given the diagnosis of a 
urinary tract infection in 1965, that he had approximately 
two dozen infections in the two years following the initial 
infection in 1965, and that he had been treated for recurrent 
infections since then.  He stated that he had been grounded 
at least twice due to urinary tract infections, including all 
of 1975.

In conjunction with a March 1997 VA dermatology examination 
the veteran reported experiencing hives when he was treated 
for a urinary tract infection in 1965.  He again experienced 
hives in 1975, and was also given the diagnosis of psoriasis.  
He was not able to distinguish the hives, or urticaria, from 
psoriasis, but stated that some of the spots on his skin went 
away, and others did not.  The spots that he described as 
psoriasis were located on his elbows, scalp, and back, and 
were constantly present.  He stated that the hives occurred 
only when he had an infection, at which times his skin turned 
red all over.

Examination then revealed that his face, chest, and back 
appeared red and was easily blanched.  Some areas were 
raised, and his skin appeared slightly edematous in those 
areas.  He also had small, well defined erythematous areas 
with scaling along the anterior torso, and areas of scaling, 
rough, well-defined, thickened skin on the elbows, left knee, 
posterior left thigh, back, and scalp.  None of the distinct 
lesions were on the face.  The examiner determined that the 
skin disorders had no nervous manifestations.  The 
examination resulted in diagnoses of urticaria, or hives, 
associated with infection, and psoriasis.  The examiner 
stated that psoriasis was different from urticaria and not 
etiologically related to urticaria, and that they were two 
separate conditions.

The RO also provided the veteran a VA urology examination in 
March 1997, during which he reported having had a urinary 
tract infection in 1965.  The problem recurred, and since 
then he had recurrences three or four times a year.  A 
urinalysis was then negative, and the physical examination 
revealed an enlarged prostate.  The examiner provided 
diagnoses of recurrent urinary tract infections, prostatic 
hypertrophy, and a history consistent with prostatitis.

The veteran underwent a urology evaluation in April 1997, at 
which time examination disclosed chronic urticaria.  In 
January 1998 he stated that the rash on his underarms, 
buttocks, back, and legs was worse, with itching and 
fissures.  Examination then disclosed a scaling, dry rash 
over the elbow and axilla, which was attributed to psoriasis.  
In June 1998 the veteran again complained of a rash all over 
his body.

In conjunction with an August 1998 VA urology examination the 
veteran reported experiencing two to three episodes of 
urinary tract infections per year.  He stated that his hives 
got worse when he was experiencing an infection.  He had been 
thoroughly examined by a private urologist, who found no 
acute pathology for the infections.  His past urological 
history was significant for two to three bouts of gonorrhea 
in the 1960s or 1970s.  An intravenous pyelogram showed the 
upper tracts of the urinary system to be normal, but there 
were abnormalities of the bladder.  The prostate was 
enlarged, resulting in complete occlusion of the bladder 
neck.  Following a physical examination the examiner provided 
diagnoses of urinary tract infections and prostatism.  In a 
November 1999 supplemental report the physician performing 
the examination in August 1998 provided the opinion that the 
urinary tract infections that the veteran was then 
experiencing were secondary to prostatism, and not related to 
the his history of gonorrhea.

The RO again provided the veteran a VA dermatology 
examination in September 1998, during which he reported 
having daily eruptions of wheals involving any part of his 
body.  In the previous month he had also experienced swelling 
of the lips on two occasions.  He complained of constant 
itching and periodic facial swelling, with difficulty 
breathing.  Examination showed a few erythematous plaques in 
the groin area, but no other evidence of wheals.  He also had 
widespread chronic psoriatic plaques involving the elbows, 
knees, and trunk.  There was no evidence of ulceration, 
exfoliation, or crusting, but the veteran reported sometimes 
experiencing nausea, vomiting, or diarrhea with the wheals.  
The examiner provided diagnoses of chronic, persistent and 
recurrent urticaria; angioedema; laryngeal edema; and 
psoriasis en plaque.

The veteran underwent a dermatology evaluation in April 1999, 
when the skin rash was assessed only as psoriasis.  A May 
1999 treatment record indicates that examination then 
revealed a wide spread, macular, papular rash over the body, 
for which a diagnosis was not given.  In September 1999 an 
examination revealed a rash on the chest and trunk.  During a 
September 1999 medical evaluation the veteran reported a 
worsening of urticaria, which he distinguished from 
psoriasis, with bleeding on his clothes and sheets.  He 
characterized his psoriasis as the same.  He had been 
diagnosed with urticaria in 1975, and with psoriasis ten 
years prior to the evaluation.  Examination showed many areas 
of scaling lesions all over the body, which were assessed as 
"chronic dermatitis."

In a January 2001 substantive appeal the veteran asserted 
that the urologist who had examined him in August 1998 told 
him that his claim should not have been denied.  Regarding 
the urticaria, he stated that he suffered from constant 
itching, and that the medication he had to take for the 
itching made him drowsy.  He also stated that he experienced 
facial swelling and difficulty breathing.  In a March 2001 
substantive appeal he reported having sought treatment at the 
VAMC in January 2001 because his face was so swollen that he 
could not open his eyes.  He was then given a shot by his 
dermatologist and the swelling receded.  He reported that he 
experienced itching 24 hours a day, seven days a week, and 
that his wife had to repeatedly change the sheets on their 
bed because he bled from scratching.

A February 2001 VA treatment record indicates that the 
veteran reported having chronic, recurrent hives, with 
occasional facial swelling, since 1974, and psoriasis for the 
previous five or six years.  He then had a few hives in both 
axillae.  On the morning of treatment he had awakened with 
swelling of the face and periorbital edema, which the 
dermatologist assessed as angioedema of the face, chronic 
urticaria, and psoriasis.  The veteran also had prurigo 
nodularis and actinic keratosis on both forearms, which were 
treated with liquid nitrogen.  He then gave the veteran a 
steroid injection, and instructed him to take antihistamines 
on an ongoing basis.

Following a psychiatric interview in February 2001, the 
veteran's symptoms were assessed as post-traumatic stress 
disorder (PTSD) related to his combat experiences.  The 
psychologist also determined that the veteran's hives were 
caused by stress, nightmares, and flashbacks, and in March 
2001 the veteran began biofeedback training in order to 
control the outbreaks of hives.

The veteran underwent a VA psychiatric examination in 
September 2001, which resulted in the conclusion that his 
history and psychiatric symptoms met the criteria for a 
diagnosis of PTSD.  The examiner found, based on review of 
the claims file and the veteran's medical records, that the 
veteran had experienced significant anxiety since he retired 
from military service.  That anxiety was manifested by a 
pattern of somatization that was focused on his 
dermatological condition and not on the underlying anxiety 
and psychic distress.  The examiner provided the opinion that 
to a large extent the veteran's dermatological symptoms were, 
at least, exacerbated by extreme anxiety.  Psychological 
testing conducted as part of the examination disclosed that 
the veteran suffered from severe anxiety and depression, and 
that he was likely to respond to psychosocial stress with 
physical symptoms.

In a December 2001 rating decision the RO granted entitlement 
to service connection for PTSD, and assigned a 50 percent 
rating for the disorder effective in February 2001.

The veteran and his spouse provided testimony before the 
undersigned in May 2001.  He then stated that he experienced 
constant itching due to hives 24 hours a day, seven days a 
week, with flare-ups three or four times a year, and that he 
experienced swelling of the face and neck and difficulty 
breathing two or three times a year.  He sometimes 
experienced nausea and vomiting with a bad attack.  He also 
stated that he was then not working due to the potential for 
hives and facial swelling, which would cause him to lose his 
license to drive a truck.  When asked whether the symptoms he 
then experienced were due to urticaria or psoriasis, he 
stated that psoriasis did not cause the swelling.  He further 
stated that he could control the psoriasis with medication.  
His spouse testified that the symptoms he then had were the 
same symptoms that he had in service.

The veteran testified that his urinary tract infections began 
in 1965, and that he had repeated infections while in 
service.  He also testified that he had had infections two or 
three times a year since his separation from service, and 
that he had received his treatment from the VAMC.

Duty to Assist

The regulation pertaining to VA's duty to inform the veteran 
of the evidence needed to substantiate his claim and to 
assist him in developing the relevant evidence was revised 
following initiation of the veteran's claim.  Duty to Assist, 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  The changes in the regulation are 
effective November 9, 2000, with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and apply to all claims filed 
on or after November 9, 2000, or filed previously but not yet 
final as of that date.  Holliday v. Principi, 14 Vet. App. 
282-83 (2001), mot. for recons. denied, 14 Vet. App. 327 
(2001) (per curiam), motion for review en banc denied, No. 
99-1788 (U.S. Vet. App. May 24, 2001) (per curiam) (en banc); 
VAOPGCPREC 11-2000.  Because the veteran appealed the August 
1995 and April 1996 decisions they had not become final on 
November 9, 2000, and the provisions of the VCAA apply to the 
veteran's claims.

According to the revised regulation, on receipt of a claim 
for benefits VA will notify the veteran of the evidence that 
is necessary to substantiate the claim.  VA will also inform 
the veteran which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  VA will also make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
the claim, including making efforts to obtain his service 
medical records, if relevant to the claim; other relevant 
records pertaining to service; VA medical records; and any 
other relevant records held by any Federal department or 
agency, State or local government, private medical care 
provider, current or former employer, or other non-Federal 
governmental source.  Duty to Assist, 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  

The RO provided the veteran a statement of the case in June 
1996 and supplemental statements of the case in November 
1997, December 2000, February 2001, and December 2001.  In 
those documents the RO informed the veteran of the regulatory 
requirements pertaining to the claimed benefits, and provided 
him the rationale for not awarding the benefits he sought.  
The veteran's representative has reviewed the claims file on 
multiple occasions, and did not indicate that the veteran had 
any additional evidence to submit.  The RO notified the 
veteran that his case was being sent to the Board, and 
informed him that any additional evidence that he had should 
be submitted to the Board.  The Board finds, therefore, that 
VA has fulfilled its obligation to inform the veteran of the 
evidence needed to substantiate his claims.

The RO has obtained the veteran's service medical records and 
the VA and private treatment records that are relevant to his 
appeal, provided him VA examinations in March 1997, August 
1998, and September 1998, and obtained a medical opinion 
regarding the relationship between his currently treated 
urinary tract infections and the disorders documented during 
service.  The veteran has asserted that records of treatment 
while in service are not included in the claims file, but the 
RO requested the claimed records from the service department 
medical facility and no additional records could be located.  
The veteran also claimed to have received treatment for 
urinary tract infections from the VAMC since his separation 
from service.  The RO requested the records dating from 1975, 
which the VAMC provided.  The veteran presented hearing 
testimony before the RO Hearing Officer in February 1997, and 
before the undersigned in May 2001.  The veteran has not 
indicated the existence of any other evidence that is 
relevant to his appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
the veteran's claims and that no reasonable possibility 
exists that any further assistance would aid the veteran in 
substantiating the claim.  Wensch v. Principi, 15 Vet. App. 
362, 368 (2001).

Service Connection for a Urinary Tract Disorder

New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1975).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156).  The change in the law, however, pertains only to 
claims filed on or after August 29, 2001.  Duty to Assist, 66 
Fed. Reg. 45,620.  Because the veteran's claim was initiated 
prior to August 2001, his claim will be adjudicated by 
applying the law in effect prior to August 2001.

The RO denied entitlement to service connection for a urinary 
tract disorder in May 1976 because the evidence did not then 
show that the veteran had such a disorder following the 
treatment that he received in September 1973.  The evidence 
submitted subsequent to the May 1976 decision includes VA 
treatment records indicating that the veteran has received 
treatment for urinary tract infections since February 1985, 
and statements from the veteran showing that he experienced 
two to three infections per year since his separation from 
service.  This evidence is new, because the evidence of 
record in May 1976 did not show that the veteran had a 
urinary tract disorder following service.  The evidence is 
also material because it bears directly and substantially on 
the issue under appeal, that being whether the veteran 
currently has a urinary tract disorder that is related to an 
in-service disease or injury.  The Board finds, therefore, 
that evidence that is both new and material has been 
submitted, and the claim of entitlement to service connection 
for a urinary tract disorder is reopened.

Although the RO originally determined in April 1996 that new 
and material evidence had not been submitted to reopen the 
claim, the RO conducted a de novo adjudication of the claim 
in the supplemental statements of the case issued in December 
2000, February 2001, and December 2001 and denied entitlement 
to service connection for a urinary tract infection based on 
the substantive merits of the claim.  The RO also provided 
the veteran with the laws and regulations pertaining to 
service connection, and the veteran submitted arguments and 
evidence on that issue.  Curry v. Brown, 7 Vet. App. 59, 68 
(1994).  The Board further finds, therefore, that it may 
consider the substantive merits of the claim without 
prejudice to the veteran.  See Bernard v Brown, 4 Vet. App. 
384 (1993) (after a finding that new and material evidence 
has been submitted, the Board may proceed with a decision on 
the merits only if such action is not prejudicial to the 
veteran).

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

Where a veteran served for 90 days in active service, and 
calculi of the kidney or bladder or nephritis develops to a 
degree of 10 percent or more within one year from the date of 
separation from service, such disease may be service 
connected even though there is no evidence of such disease in 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service or during the presumptive period; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  Once the evidence is assembled, the Board 
is responsible for determining whether the preponderance of 
the evidence is against the claim.  If so, the claim is 
denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed.  38 U.S.C.A. § 5107 
(West Supp. 2001); Ortiz v. Principi, 274 F.3d 1361, 1365-66 
(Fed. Cir. 2001); 38 C.F.R. § 3.102 (as amended by 66 Fed. 
Reg. 45,620 (Aug. 29, 2001)); 38 C.F.R. § 4.3.  

The medical evidence shows that the veteran currently has a 
urinary tract disorder, including recurrent infections and 
prostatism.  The service medical records also show that he 
was treated for a kidney infection while in service.  His 
claim is, therefore, supported by a current medical diagnosis 
of disability and medical evidence of the in-service 
incurrence of a related disease.  The medical evidence does 
not establish, however, a nexus between the in-service 
disease and the currently diagnosed disability.  Hickson, 12 
Vet. App. at 253.

The veteran has asserted that he was treated for recurrent 
urinary tract infections from 1965 until his retirement from 
service in 1975.  The service medical records indicate, 
however, that the urinary tract infection for which he was 
treated in 1965 was due to a venereal disease, which was 
treated and resolved without residuals, in that a medical 
examination in September 1968 showed that there were no 
residuals.  Although he was treated for a lesion on the penis 
in July 1970, the evidence does not indicate that the lesion 
was the result of a urinary tract disorder, and examination 
in October 1970 again showed no residuals of the gonorrhea 
that was treated in 1965.

The veteran was not again treated for a urinary tract 
disorder until September 1973, eight years following the 
initial infection.  Although he then reported having a 
history of urinary tract infections, the evidence does not 
document any infection other than the occurrence in 1965.  
The infection that occurred in September 1973 was described 
as a kidney infection, which also resolved without residuals, 
in that examinations in September 1974 and July 1975 showed 
that there were no residuals.  The Board finds, therefore, 
that a chronic urinary tract disorder was not shown during 
service, in that the identity of a common disease entity was 
not established and both occurrences resolved without 
residuals.

As a lay person the veteran is competent to provide evidence 
of observable symptoms, although he is not competent to 
relate those symptoms to a medical diagnosis.  Savage v. 
Gober, 10 Vet. App. 488, 496 (1997); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  He has asserted that he 
received treatment for two or three urinary tract infections 
every year since his separation from service, but that 
assertion is not supported by the contemporaneous records.  
The medical evidence does not show that he again experienced 
urinary tract symptoms until February 1985, when he was 
treated for cystitis.  He stated that all of his treatment 
was received from the VAMC; the RO obtained his VA treatment 
records from 1975, and no complaints or clinical findings 
pertaining to a urinary tract disorder were documented prior 
to February 1985, although he received treatment for other 
disorders.  The April 1976 VA examination did not disclose 
evidence of a urinary tract disorder, and the veteran then 
denied having such a disorder since 1971.  The Board finds 
that his assertions regarding urinary tract symptoms are not 
credible, and that symptoms of a urinary tract disorder did 
not occur prior to February 1985.  See Madden v. Gober, 123 
F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to 
discount the credibility of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence).  His claim for service connection is not, 
therefore, supported by evidence of continuing symptomatology 
since service.

The medical evidence indicates that the urinary tract 
disorder for which the veteran is currently receiving 
treatment is due to prostatism, including benign prostatic 
hypertrophy.  The service medical records are silent for any 
complaints or clinical findings related to the prostate 
gland.  Although the veteran described his urinary tract 
infection as a kidney infection in December 1995, multiple 
diagnostic tests have failed to reveal any abnormalities in 
the upper urinary tract.  His physician stated in February 
1996 that his recurrent urinary tract infections were due to 
recurrent prostatitis, and stated in July 1996 that the 
veteran was being treated for benign prostatic hypertrophy, a 
voiding dysfunction, and chronic bacterial prostatitis.  The 
VA physician in November 1999, who had conducted the August 
1998 examination, provided the opinion that the urinary tract 
disorder for which the veteran is currently receiving 
treatment is not related to the disorder that he had in 
service, in that the infections are now due to prostatism.  
For these reasons the Board finds that the medical evidence 
does not establish a nexus between the in-service disease and 
the currently diagnosed disability, and that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a urinary tract 
disorder.  See Summers v. Gober, 225 F.3d 1293 (Fed. Cir. 
2000) (the finding of service connection requires medical 
evidence of a nexus to service).

Increased Rating for Urticaria

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  

Diagnostic Code 7806 for eczema provides a 50 percent rating 
if there is ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or if the disorder is 
exceptionally repugnant.  A 30 percent rating applies if 
there is constant exudation or itching, extensive lesions, or 
marked disfigurement.  A 10 percent rating applies if there 
is exfoliation, exudation or itching involving an exposed 
surface or extensive area.  38 C.F.R. § 4.118.

The diagnostic codes pertaining to the skin do not include a 
diagnostic code for urticaria.  Since service connection was 
established in May 1976, the disorder has been rated as 
analogous to eczema.  Because the functions affected, the 
anatomical localization, and the symptomatology are most 
closely analogous to eczema, the Board finds that the skin 
disorder is appropriately rated as analogous to eczema.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (in 
assigning an analogous diagnostic code, the Board must 
provide its reasons and bases for selecting the diagnostic 
code).

The medical evidence indicates that in addition to urticaria, 
for which service connection has been established, the 
veteran suffers from psoriasis.  The Board denied entitlement 
to service connection for psoriasis in September 1992, 
because the evidence did not show that psoriasis, which was 
initially diagnosed in 1986, was related to service or the 
service-connected urticaria.  Although he has received 
extensive treatment for psoriasis, he has continued to 
demonstrate manifestations of urticaria, including wheals and 
angioedema of the face and neck.

In describing his symptoms the veteran reported experiencing 
constant itching due to the skin disorders, which is 
reflected in the medical records.  The medical records do not 
distinguish any itching caused by urticaria from the itching 
caused by psoriasis.  The psychiatrist in September 2001 
provided the opinion that the veteran's service-connected 
PTSD was at least aggravating his skin disorder, and did not 
distinguish between urticaria and psoriasis.  By weighing any 
doubt regarding the etiology of the constant itching in the 
veteran's favor, the Board finds that the criteria for a 
30 percent disability rating for urticaria are met.  
38 C.F.R. § 4.3.

The evidence does not show that urticaria is manifested by 
any ulceration, exfoliation, or crusting.  Although the 
veteran's physicians described the psoriasis as several areas 
of scaling lesions, they did not apply that description to 
urticaria and the VA examinations did not disclose such 
manifestations.  The veteran reported during the September 
1998 examination that he sometimes experienced nausea, 
vomiting, and diarrhea with the facial swelling, but the 
medical evidence does not reflect any systemic or nervous 
manifestations attributed to urticaria.  Although the 
disorder can be manifested by swelling of the face and neck, 
the evidence does not indicate that such swelling is of 
sufficient severity or duration to warrant a finding that it 
is exceptionally repugnant.  See Voerth v. West, 13 Vet. App. 
117 (1999) (temporal considerations may be considered in 
determining the severity of a disability because they impact 
the functional impairment).  The Board finds, therefore, that 
the criteria for a disability rating in excess of 30 percent 
are not met.  See Shoemaker v. Derwinski, 3 Vet. App. 248, 
253 (1992) (in granting an increased rating, the Board must 
explain why a higher rating is not warranted).

A higher rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
The evidence does not show that the veteran's service-
connected urticaria has resulted in any hospitalizations 
since his separation from service.  In addition, the evidence 
does not show that the urticaria has caused marked 
interference with employment.  Although the veteran testified 
that he was not working because the facial swelling prevented 
him from driving, he also stated that the facial swelling 
occurred only two or three times a year.  The medical records 
disclose that he had stopped working due to low back pain, 
not the skin disorder.  In short, there has been no showing 
that the application of the regular schedular criteria is 
impractical.  The Board finds, therefore, that remand of the 
case to the RO for referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for consideration of an extra-schedular rating is not 
appropriate.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a urinary tract 
disorder is reopened.

The claim of entitlement to service connection for a urinary 
tract disorder is denied.

A 30 percent disability rating is granted for urticaria, 
subject to the laws and regulations pertaining to the payment 
of monetary benefits.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

